
	
		III
		110th CONGRESS
		1st Session
		S. RES. 404
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2007
			Mrs. Clinton (for
			 herself and Mr. Nelson of Florida)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Congratulating all member states of the
		  International Commission for the International Tracing Service (ITS) on
		  ratifying the May 2006 protocol granting open access to a vast archives on the
		  Holocaust and other World War II materials, located at Bad Arolsen,
		  Germany.
	
	
		Whereas, for the past 62 years, until November 28, 2007,
			 the International Tracing Service (ITS) archives located in Bad Arolsen,
			 Germany remained the largest closed Holocaust-era archives in the world;
		Whereas, while Holocaust survivors and their descendants
			 have had limited access to individual records, reports suggest that they faced
			 long delays, incomplete information, and even unresponsiveness when they tried
			 to access the materials in the archives;
		Whereas the 1955 Bonn Accords established the
			 International Commission (on which 11 member nations sit: Belgium, France,
			 Germany, Greece, Israel, Italy, Luxembourg, the Netherlands, Poland, the United
			 Kingdom, and the United States) responsible for overseeing the administration
			 of the ITS Holocaust archives, which includes 17,500,000 individual names and
			 50,000,000 documents;
		Whereas, until ITC received the ratification of the 2006
			 amendments to the Bonn Accords from the last remaining member nation on
			 November 28, 2007, the materials remained inaccessible to researchers and
			 research institutions;
		Whereas the International Committee of the Red Cross
			 (ICRC) and the Director of the ITS, who is an ICRC employee, oversee the
			 day-to-day operations of the ITS and report to the International Commission for
			 the ITS at its annual meetings;
		Whereas the new International Committee of the Red Cross
			 leadership at the ITS should be commended for their commitment to providing
			 expedited and comprehensive responses to Holocaust survivor requests for
			 information, and for their efforts to complete the digitization of all archives
			 as soon as possible;
		Whereas, since the inception of the ITS, the Government of
			 Germany has financed its operations;
		Whereas, beginning in the late 1990s, the United States
			 Holocaust Memorial Museum (Holocaust Museum), Holocaust survivor organizations,
			 and others began exerting pressure on International Commission members to allow
			 unfettered access to the ITS archives;
		Whereas, following years of delay, in May 2006 in
			 Luxembourg the International Commission of the ITS agreed upon amendments to
			 the Bonn Accords which would grant researchers access to the archives and would
			 allow each Commission member country to receive a digitized copy of the
			 archives and make them available to researchers, consistent with their own
			 country’s respective archival and privacy laws and practices;
		Whereas the first 3 Commission member states to ratify the
			 amendments were the United States, Israel, and Poland, all 3 of which are home
			 to hundreds of thousands of survivors of Nazi brutality;
		Whereas the Holocaust Museum has worked assiduously for
			 years to ensure the timely release of the archives to survivors and the
			 public;
		Whereas the Department of State has been engaged in
			 diplomatic efforts with other Commission member nations to provide open access
			 to the archives;
		Whereas the House of Representatives unanimously passed H.
			 Res. 240 on April 25, 2007, and the United States Senate passed S. Res. 141 on
			 May 1, 2007, urging all member countries of the International Commission of the
			 ITS who have yet to ratify the May 2006 amendments to the 1955 Bonn Accords to
			 expedite the ratification process, to allow for open access to the
			 archives;
		Whereas, on May 15, 2007, the International Commission
			 voted in favor of a United States proposal to allow immediate transfer of a
			 digital copy of archived materials to any of the 11 member states that have
			 adopted the May 2006 amendments to the Bonn Accords, and thereafter, transfer
			 of materials to both the Holocaust Museum and to Yad Vashem, the Holocaust
			 Martyrs’ and Heroes’ Remembrance Authority in Israel, was initiated;
		Whereas, while it is not possible to fully compensate
			 Holocaust survivors for the pain, suffering, and loss of loved ones they have
			 experienced, it is a moral and justifiable imperative for Holocaust survivors
			 and their families to be offered expedited open access to these
			 archives;
		Whereas time is of the essence in order for Holocaust
			 researchers to access the archives while eyewitnesses to the horrific
			 atrocities of Nazi Germany are still alive;
		Whereas opening the historic record is a vital
			 contribution to the world's collective memory and understanding of the
			 Holocaust and ensures that unchecked anti-Semitism and complete disrespect for
			 the value of human life—including the crimes committed against non-Jewish
			 victims—which made such horrors possible are never again permitted to take
			 hold;
		Whereas, despite overwhelming international recognition of
			 the unconscionable horrors of the Holocaust and its devastating impact on world
			 Jewry, there has been a sharp increase in anti-Semitism and Holocaust denial
			 across the globe in recent years; and
		Whereas it is critical that the international community
			 continue to heed the lessons of the Holocaust, one of the darkest periods in
			 the history of humankind, and take immediate and decisive measures to combat
			 the scourge of anti-Semitism: Now, therefore, be it
		
	
		That the Senate—
			(1)commends in the
			 strongest terms all nations that worked expeditiously to ratify the amendments
			 to the Bonn Accords to allow for open access to the Holocaust Archives located
			 at Bad Arolsen, Germany;
			(2)congratulates the
			 dedication, commitment, and collaborative efforts of the United States
			 Holocaust Memorial Museum, the Department of State, and the International
			 Committee of the Red Cross to open the archives;
			(3)encourages the
			 United States Holocaust Memorial Museum and the International Committee of the
			 Red Cross to act with all possible urgency to create appropriate conditions to
			 ensure that survivors, their families, and researchers have direct access to
			 the archives and are offered effective assistance in navigating and
			 interpreting these archives;
			(4)remembers and
			 pays tribute to the murder of 6,000,000 innocent Jews and more than 5,000,000
			 other innocent victims during the Holocaust by Nazi perpetrators and their
			 collaborators; and
			(5)must remain
			 vigilant in combating global anti-Semitism, intolerance, and bigotry.
			
